989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph RIDDICK, Plaintiff-Appellant,v.GOVERNOR OF VIRGINIA;  Commonwealth of Virginia, Defendants-Appellees.Joseph Riddick, Plaintiff-Appellant,v.Governor of Virginia;  Commonwealth of Virginia,Defendants-Appellees.
Nos. 93-6045, 93-6046.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-1251-N, CA-92-1252-N)
Joseph Riddick, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Joseph Riddick appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Riddick v. Governor of Virginia, No. CA-92-1251-N (E.D. Va.  Dec. 10, 1992);  Riddick v. Governor of Virginia, No. CA-92-1252-N (E.D. Va.  Dec. 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED